DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the amendment filed on 01/18/2022. Claims 1-15 are pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okamoto et al. (2018/0051198, previously cited and applied).
Regarding claim 1, Okamoto discloses a refrigeration cycle apparatus (see figure 1) comprising: 
a refrigeration circuit (see figure 1) including a compressor (11), a condenser (13), a decompressing section (14), and an evaporator (15; see figure 1); and 
a refrigerant containing at least 1,2-difluoroethylene enclosed in the refrigerant circuit (paragraphs [00014], item [8], line 4).

the refrigerant comprising 62.5 mass% to 72.5 mass% of HFO-1132(E) based on the entire refrigerant (paragraph [0116]).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueno et al. (2017/0138642, previously cited and applied).
Regarding claim 1, Ueno discloses a refrigeration cycle apparatus (see figure 1) comprising: 
a refrigeration circuit (see figure 1) including a compressor (11), a condenser (12), a decompressing section (13), and an evaporator (14; see figure 1); and 
a refrigerant containing at least 1,2-difluoroethylene enclosed in the refrigerant circuit (paragraphs [0023], [0037]-[0039] and [0047]).
Regarding claim 2, Ueno discloses the refrigerant comprises trans-1,2-difluoroethylene (HFO-1132 (E)), trifluoroethylene (HFO-1123), and 2,3,3,3-tetrafluoro-1-propene (R1234yf) (paragraphs [0023], [0037]-[0039] and [0047]).
.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukushima et al. (WO2012/157765A1, previously cited and applied).
Regarding claim 1, Fukushima discloses a refrigeration cycle apparatus (see figure 1) comprising: 
a refrigeration circuit (see figure 1) including a compressor (11), a condenser (12), a decompressing section (13), and an evaporator (14); and 
a refrigerant containing at least 1,2-difluoroethylene enclosed in the refrigerant circuit (abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima in view of Ueno.
Regarding claim 2, Fukushima fails to disclose the refrigerant comprises trans-1,2-difluoroethylene (HFO-1132 (E)), trifluoroethylene (HFO-1123), and 2,3,3,3-tetrafluoro-1-propene (R1234yf).

It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration cycle apparatus of Fukushima to substitute the claim refrigerant as working fluid for a refrigeration system as taught by Ueno in order to obtain a predictable result which to perform heat transfer for the system while lowering the global warming (GWP) (see MPEP 2143 section B). 

Allowable Subject Matter
Claims 3-4, 6 and 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for indication of allowable subject matter:
Regarding claims 3-4, 6 and 8-15, the prior art of record does not teaches the claimed ternary composition diagram detail of the refrigerant. Further the prior art of record does not provide a particular teaching or motivation for modifying the refrigeration cycle apparatus of Okamoto, Fukushima and Ueno in order to arrive the claimed invention. Thus, claims 3-4, 6 and 8-15 are allowable.

Response to Arguments
Applicant's arguments on the Remarks filed on 01/18/2022 have been fully considered but they are not persuasive.
The 112 6th paragraph claim interpretation has been made on the record. The limitation “a decompressing section” has been interpreted as “an expansion valve” and/or “a capillary tube”.
Applicant argues on page 3 with respect to Okamoto that “Applicant respectfully submits that Okamoto does not disclose the elements of the claims arranged as in the claim. Instead, Okamoto provides a broad disclosure without any specificity as to the presently claimed subject matter”. However, the Office respectfully disagrees. Okamoto explicitly discloses every limitations as required in claim 1. In the rejection of claim 1 above, the Office has clearly mapped out all the limitations with the disclosure of Okamoto. Therefore, Okamoto explicitly anticipated claim 1. Thus, applicant’s argument is not persuasive. 
Applicant argues on page 4 with respect to Ueno that “Applicant respectfully submits that Ueno does not disclose the elements of the claims arranged as in the claim. Instead, Ueno provides a broad disclosure without any specificity as to the presently claimed subject matter”. However, the Office respectfully disagrees. Ueno explicitly discloses every limitations as required in claim 1. In the rejection of claim 1 above, the Office has clearly mapped out all the limitations with the disclosure of Ueno. Therefore, Ueno explicitly anticipated claim 1. Thus, applicant’s argument is not persuasive.
Applicant argues on page 5 with respect to Fukushima that “Applicant respectfully submits that Fukushima does not disclose the elements of the claims 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763